MfttLm.Di-fi-mt-fJ                              iRHJDIN-


                             MjfiL                              WmmOH, TEXAS


                                                               DEC-I.ZOB
                                                             CHRISTOPHER
                                                                 ISRDRHER a.
                                                                          A. pRIN£

                                                            CLERK




                      iM&LUZJl&ffl.

                                A
                      IMjftMMltdiL
                        MiidJA.

              k of cM£ wakl iMsm f&M
  SBLMUiAlJtMkLJMiUtMiilS (Wtit


    km. mmMti. MuIJEm otiftfalfc P
                                MU't>

     lAjMamMu-^iti^tm-^MUtjifMni


ffliilkniLtudji sW tk felk^tJ JkihiiitimL id omIImi (turn m
n/tojiM fa J/pffii- ^ to of RhdtA on MMmW lUOfi. MlW^; fet no mike
^i..cjVi Vi jA,.huJ I,,to (jJ6 /arc/ mtd\   cm \m bkll iWiAf gj flit jmtM^Uh• ^M>
                                     ... J. .. i... Li ip /_..'.. '.& II.     t-v)*

 kLb QLtCMJJu ^., ih/1 1aV>\\ fa Joint lakjjfl if to Iwo i/i/lfltt U^f^lllf^fc^
^ W tlLM comaWVtftvi• fliffftlLJ miA qp aid mMmk ^AkdjMfM
                                                 &mL ^^
fti .•TsVvk i£l& oA Mb WWJt.
                         &

        ma
                        #^
       O^LiomdiLll ion, tk Cilklkh mam uM fa\ Mtd<. AMI]a kit h
+
                         ML

                                                       3VMSIf. fr) tyttl
    jk Itidhi W tk 'MtoiMa mmMl thtldjak did. M,
       M fo jjtmd k &M of ifiijm m ikmlhf uM£L AjMmIa oho
    JtiikM ritjk)li/i6u) Id k [h/iu main 'm klhMcJL miim djh //nf^M
    ;/i iili ktti cvmiiL ia fatMill kJdm ujjJA.ll in ho m/t umlh %Mf-
                             Hi1                          ]f
    mfa tk UlJLiim/u {Ititicd {(an dMiJm kbdw- ImJidjt A^fat
                        s.
       fof Hit tmMA ikM 4mj J/filLtf liikdMiu Aijutht an (Mj/MlL
 toi
                  ^
        imlkkiti^jji^
tihdd^^
IL     lw to mmi ft} toil* •

                               iMctmu. mmik
                               Jjzsjlh Ui f/tifa-
                                   Hlkritf h k


                                  jMIMM
                                 Awhii±% fmt
                                           ami
                fJitlftCMZ Of iMlUj
           j. Iwk ttckL tkt on Moi/iJ^n fan. caJwlmJ wmh
    dojioj sthiAmfl mJiM firf txfatfr'M htill kl liMLoi ttpzdlL
    fr/fls mifta h y//r nfhmijA< fn/rk ^kji L 0^> fiad thu M£uL
    jidhmdJk^
                                               Tofrd be fciMx
                                                Amhiil^ilojL


    'in tk £Jh Ukiikil tkJkus. ^timt^of bw/m/ mkt 'i/iMhrnd
    jjliiim/i ;n M(t£ lowlyjUmf f/filL mj dtck/t lAtdtrkfalty If
    kfji/fv tk\Jt 4(t ¥nx<jch)M nkkmnk an hw! &wA tjjttrt?* Exi^kZ


                                               rf/&/Lf ffp k



i
                            ikf.                      is**

                      1
                                 art/ /torifor ^&>
                            MUlMMM^Em
                   If. (MiLcfJJiMl tmML Ohi^m-a-a
                    Mm. [MliM wM&Cl imim

                      MM MM.

                 I mri/cj ttthi Hmh'iu afkhtt aJkum jMm him
 /yftP fiiAil wijjkm      fey tkti cmA fe Mltlidfau) 6m mijML Jjm
                  //..../ i. a... .. aTUJayA.,,. , L J.. ..n«..l 4....


•oo^'^                                          .

 Jjffilt   =                 .     :                                „—
               TftQt;J VJa/.I- 1-U ftco/ri for rafy? kmii fEif-DO So fMyl
                       #W



                                                    tiktfvlLiItetfllftffl

                                                     Eh Lf
                                                     M1MJ12L
                                                    &.wwilt,m)
P


2




o
M
10
O


ii)




                    S3


i 3:- ^o -Zf
tQ
                9
          ^

          if'
                    i0
                    H
          h
          4-
      3
      4
[S3
          3-


          rt>